EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The Examiner attempted to contact Applicant’s representative, Tung-yun McNally, multiple times through phone calls and emails, but did not receive a response.  The following amendment is to correct a minor antecedent issue.

The application has been amended as follows: 

1. (Currently Amended) A method of implementing repairable board test of a repairable board detection device, the method comprising: 
obtaining, by the repairable board detection device, repair-relevant information of a plurality of sample repairable boards; 
extracting, by the repairable board detection device, predetermined features from the repair-relevant information of the plurality of the sample repairable boards; 
obtaining, by the repairable board detection device, a features list which comprises the predetermined features; 

applying, by the repairable board detection device, the features truth-value list and detection results of the plurality of the sample repairable boards as 
establishing and training, by the repairable board detection device, a board detection model based on the training features; and 
receiving, by the repairable board detection device, repair-relevant information of a repairable board and transmitting, by the repairable board detection device, the repair-relevant information of the repairable board to the board detection model to obtain a detection result of the repairable board; 
wherein each feature value is trained to obtain a weighted value, and the board detection model calculates the detection result of the repairable board according to the weighted value of each feature value; and 
wherein the predetermined features are selected from the group consisting of agent identification (ID), category, severity, timestamp, message, message ID, fully2Appl. No. 16/389,465 Reply to Office Action of: March 19, 2021Attorney Docket No.: US75491qualified device descriptor (FQDD), argument (ARG), and raw event data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113